DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 7/15/2022 is acknowledged.  The traversal is on the grounds that both Claims 1 and 24 include the special technical feature of a lever extending through a compartment of the luminaire system such that the movable end portion can be moved from outside the compartment of the luminaire system as amended, and therefore such claims are generic to all Species and therefore share the same technical feature and have unity of invention, and that Claim 25 defines use of a plurality of free-form lens elements with each a varying profile altering the light distribution when the first support is moved with respect to the second support along a translational movement, which is not included in the cited references.  This is not found persuasive because even as amended such that independent Claims 1 and 24 include the technical feature of a lever extending through a compartment of the luminaire system such that the movable end portion can be moved from outside the compartment of the luminaire system, this technical feature is not included in Claim 25, and therefore the claims lack unity of invention.
Furthermore, some of the claims include subject matter not directed to the elected Species D.  Claim 4 includes a leverage distance being at least two times, preferably at least five times, more preferably at last ten times bigger than a maximum travel distance of the movement of the second support relative the first support, which is directed to Species A of Figure 1 (see Figure 1 and the discussion in Specification page 29), Claim 8 includes movement of the second support with respect to the first support comprising a vertical movement, which directly conflicts with the embodiment of Species D in which a translation of the second support with respect to the first support in a direction substantially parallel to the lateral side of the first and second supports (see Specification page 33), Claim 15 includes a guiding means comprising a plurality of elongated guiding holes located in the first or second support, which is directed to Species A of Figure 1 (see Specification page 27), Claim 19 includes the movable end portion comprising a ferromagnetic material or a magnet, and the lever and luminaire system are configured such that the lever is rotatable by means of a magnetic element or ferromagnetic material outside the compartment, which is directed to Species A of Figure 1 (see Specification page 28), Claim 21 includes an actuating key comprising a magnetic element or ferromagnetic material being configured for rotating the lever around the rotation axis, which is directed to Species A of Figure 1 (see Specification page 28), Claim 22 includes positioning an actuating key outside a luminaire head such that the actuating key is coupled electromagnetically to the movable end portion of the lever, and moving the actuating key such that the movable end portion of the lever is rotated about the rotation axis, and optionally decoupling the actuating key, which is directed to Species A of Figure 1 (see Specification page 28).
Therefore, since Claims 4, 8, 15, 19, 21, 22, and 25 are not encompassed by Species D of Figure 4, these claims are therefore not elected by the applicant, and are not further examined in this Office Action.  Claims 1, 2, 5-7, 9-12, 14, 18, and 24, which are drawn to the embodiment of Figure 4 are therefore elected and will be examined.
Therefore, Claims 4, 8, 15, 19, 21, 22, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first support and the second support being provided within a compartment of the luminaire system of Claim 1 lines 4-5 and the compartment of Claim 24 lines 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2013127022; please see attached translation for reference to pages).
With regards to Claim 1, Liu et al. discloses a luminaire system comprising: a first support [2] (see bottom of page 2 and Figure 1); a second support [3] movable with respect to said first support [2] (see bottom of page 2 and Figure 1); wherein the first support [2] and the second support [3] are provided within a compartment (comprising a compartment formed by body [1], see Figures 1 and 2) of the luminaire system (see bottom of page 2); a moving means [6,7] configured for moving the second support [3] relative to the first support [2], such that a position of the second support [3] with respect to the first support [2] is changed (see bottom of page 2); wherein the moving means [6,7] comprises a lever mounted in a rotatable manner around a rotation axis, preferably substantially perpendicular to the first support [2] (see bottom of page 2 and Figure 2), said lever [6] comprising a movable end portion (comprising the user-grippable circumference of portion [7]) configured for being rotated by a user or an actuator around said rotation axis , said movable end portion [7] being located at a distance from the rotation axis (see middle of page 2 and Figure 2); wherein the lever extends through the compartment of the luminaire system such that the movable end portion [7] can be moved from outside the compartment of the luminaire system (see bottom of page 2 and Figure 2); wherein the moving means is further configured to convert a rotation of the lever around said rotation axis into a movement of the second support [3] relative to the first support [2] (see middle of page 2); wherein a plurality of light sources is arranged on one of the first support [2] and the second support [3], and is configured to emit light through one or more optical elements associated with the plurality of light sources and arranged on the other one of the first support [2] and the second support [3] (see bottom of page 2 and Figures 1 and 2; the first support [2] is a lamp plate including a plurality of light sources and the second support [3] is a lens fixing plate including a plurality of lenses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwӓrzler (EP 3088799; please see attached translation for reference to pages) in view of Liu et al. (WO 2013127022; please see attached translation for reference to pages).
With regards to Claim 1, Schwӓrzler discloses a luminaire system comprising: a first support [71] (see middle of page 6 and Figure 3); a second support [34] movable with respect to said first support [71] (see middle of page 6 and Figure 4); a moving means [31] configured for moving the second support [34] relative to the first support, such that a position of the second support [34] with respect to the first support [71] is changed (see middle of page 6; the second support [34] translates with respect to first support [71]); wherein the moving means [31] comprises a lever [311] mounted in a rotatable manner around a rotation axis (see middle of page 6 and Figure 3), preferably substantially perpendicular to the first support [71] (see Figure 4), said lever [311] comprising a movable end portion configured for being rotated by a user or an actuator around said rotation axis, said movable end portion being located at a distance from the rotation axis  (see middle of page 6 and Figures 3 and 4; due to the portion [311] being eccentric with parts [3111] and [3112], the movable end portion is substantially located at a distance from the rotation axis); wherein the moving means [31] is further configured to convert a rotation of the lever [311] around said rotation axis into a movement of the second support [34] relative to the first support [71] (see middle of page 6 and Figure 4); wherein a plurality of light sources [21] (see bottom half of page 6 and Figure 4) is arranged on one of the first support [71] and the second support [34] (see Figure 4), and is configured to emit light through one or more optical elements [1] associated with the plurality of light sources and arranged on the other one of the first support [71] and the second support [34] (see bottom half of page 6 and Figures 3 and 5).
Schwӓrzler does not disclose the first support and the second support are provided within a compartment of the luminaire system and the lever extends through the compartment of the luminaire system such that the movable end portion can be moved from outside the compartment of the luminaire system.
Liu et al. teaches the first support [2] and the second support [3] (see bottom of page 2 and Figure 1) are provided within a compartment (comprising the compartment substantially formed by portion [1], see Figures 1 and 2) of the luminaire system and the lever [6,7] extends through the compartment of the luminaire system such that the movable end portion [7] can be moved from outside the compartment of the luminaire system (see bottom of page 2 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire system of  Schwӓrzler to include the first support and the second support are provided within a compartment of the luminaire system and the lever extends through the compartment of the luminaire system such that the movable end portion can be moved from outside the compartment of the luminaire system as taught by Liu et al.  One would have been motivated to do so in order to house the luminaire system while allowing a user to access the lever (see Liu et al. bottom of page 2).

With regards to Claim 2, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the first support [71] comprises said plurality of light sources [21] (see Figure 4) and the second support [34] comprises said one or more optical elements [1] associated with the plurality of light sources [21] (see Figure 4).

With regards to Claim 5, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the movable end portion is an elongate element extending in a direction substantially perpendicular to the rotation axis (see Figures 3 and 4).

With regards to Claim 7, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the movement of the second support [34] with respect to the first support [71] comprises a translational movement (see bottom of page 6).

With regards to Claim 9, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the lever [31] is coupled to the first support [71 or the second support [34] (see bottom of page 6 and Figure 4).

With regards to Claim 10, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 9.
Schwӓrzler further discloses the lever [31] comprises a rotatable shaft rotatably received in a recess of the first [71] or second support [34] (see bottom of page 6 and Figures 3 and 4).

With regards to Claim 11, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 9.
Schwӓrzler further discloses the rotation axis of the lever [31] is fixed with respect to the first support [71] (see bottom of page 6 and Figures 3 and 4; due to the translation of second support [34] relative the first support [71] upon rotation of lever [31], the rotation axis is substantially fixed with respect to the first support [71]).

With regards to Claim 12, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the rotation axis of the lever [31] is substantially perpendicular to the movement plane of the second support [34] with respect to the first support [71] (see bottom of page 6 and Figures 3 and 4).

With regards to Claim 18, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the lever [31] comprises an eccentric element  [3111] cooperating with a guiding element of the first [71] or second support [34] (see bottom of page 6 and Figures 3 and 4), said eccentric element [3111] being centered around an eccentric axis parallel to the rotation axis of the lever [31] (see Figures 3 and 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwӓrzler (EP 3088799; please see attached translation for reference to pages) as modified by Liu et al. (WO 2013127022; please see attached translation for reference to pages), further in view of Mignot et al. (WO 2018028926; please see attached translation for reference to pages).
With regards to Claim 6, Schwӓrzler and Liu et al. disclose the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler does not disclose one or more positioning elements; and wherein the moving means is configured for cooperating with the one or more positioning elements to position the second support with respect to the first support in a plurality of predetermined positions.
Mignot et al. teaches one or more positioning elements [13] (see bottom of page 6 and Figure 5); and wherein the moving means [40] is configured for cooperating with the one or more positioning elements [13] to position the second support [30] with respect to the first support [10] in a plurality of predetermined positions (see bottom of page 6 and top of page 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire system of Schwӓrzler to include one or more positioning elements; and wherein the moving means is configured for cooperating with the one or more positioning elements to position the second support with respect to the first support in a plurality of predetermined positions as taught by Mignot et al.  One would have been motivated to do so in order to provide desired optical shaping of the light from the light sources (see Mignot et al. top of page 7).

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2013127022; please see attached translation for reference to pages) in view of Erdener et al. (US 2018/0031215).
With regards to Claim 14, Liu et al. discloses the luminaire system as discussed above with regards to Claim 1.
Liu et al. further discloses the lever extends through a passage in a wall of the compartment (see Figure 2).
Liu et al. does not disclose said passage being provided with a sealing means configured for sealing the passage such that water ingress is prevented.
Erdener et al. teaches the lever [548] extends through a passage in a wall of the compartment (comprising the compartment formed by [540A], see paragraph 141 and Figure 6B and 33), said passage being provided with a sealing means [546] configured for sealing the passage such that water ingress is prevented (see paragraphs 137 and 144 and Figure 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire system of Liu et al. to include said passage being provided with a sealing means configured for sealing the passage such that water ingress is prevented as taught by Erdener et al.  One would have been motivated to do so in order to protect against ingress of water (see Erdener et al. paragraph 6.

With regards to Claim 24, Liu et al. discloses a luminaire system comprising: a first support [2] (see bottom of page 2 and Figure 1); a second support [3] movable with respect to said first support [2] (see bottom of page 2 and Figure 1); a moving means [6,7] configured for moving the second support [3] relative to the first support [2], such that a position of the second support [3] with respect to the first support [2] is changed (see bottom of page 2); wherein the moving means [6,7] comprises a lever mounted in a rotatable manner around a rotation axis, preferably substantially perpendicular to the first support [2] (see bottom of page 2 and Figure 2), said lever [6] comprising a movable end portion (comprising the user-grippable circumference of portion [7]) configured for being rotated by a user or an actuator around said rotation axis, said movable end portion [7] being located at a distance from the rotation axis (see middle of page 2 and Figure 2); wherein the lever extends through a passage in a wall of a  compartment of the luminaire system so that the movable end portion [7] can be moved from outside the compartment of the luminaire system (see bottom of page 2 and Figure 2); wherein the moving means is further configured to convert a rotation of the lever around said rotation axis into a movement of the second support [3] relative to the first support [2] (see middle of page 2); wherein a plurality of light sources is arranged on one of the first support [2] and the second support [3], and is configured to emit light through one or more optical elements associated with the plurality of light sources and arranged on the other one of the first support [2] and the second support [3] (see bottom of page 2 and Figures 1 and 2; the first support [2] is a lamp plate including a plurality of light sources and the second support [3] is a lens fixing plate including a plurality of lenses).
Liu et al. does not disclose said passage being provided with a sealing means configured for sealing the passage such that water ingress is prevented.
Erdener et al. teaches the lever [548] extends through a passage in a wall of the compartment (comprising the compartment formed by [540A], see paragraph 141 and Figure 6B and 33), said passage being provided with a sealing means [546] configured for sealing the passage such that water ingress is prevented (see paragraphs 137 and 144 and Figure 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire system of Liu et al. to include said passage being provided with a sealing means configured for sealing the passage such that water ingress is prevented as taught by Erdener et al.  One would have been motivated to do so in order to protect against ingress of water (see Erdener et al. paragraph 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Gladden (US 2018/0245776), which discloses at least a luminaire system including  a support for an array of optical elements movable using a lever accessible to a user outside a compartment of the luminaire system, Saito (JP 2008218084), which discloses at least a first and second support movable relative one another through a rotatable moving element including a lever, the lever extending through a compartment wall of the luminaire system, and an array of light sources disposed on the first support an a plurality of corresponding optical elements disposed on the second support, and Li (CN 201748343), which discloses at least a luminaire system including a luminaire housing with a first and second support disposed therein, the first and second support movable relative one another through rotation of a movable element comprising a lever, the lever extending through the compartment and accessible to a user, a plurality of light sources disposed on the first support and a plurality of optical elements disposed on the second support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875